309Applicant’s election without traverse of the species outlined in the reply filed on 2/12/21 is acknowledged.  Applicants state that claims 16 to 22 and 28 to 30 read on these species but the Examiner does not agree.  The Examiner finds that claims 16 to 19 and 22 to 30 read thereof.  As such claims 20 and 21 are currently withdrawn from consideration.

Claims 16 to 19 and 22 to 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what is embraced by “a µm to nm range” as this does provide any specific limitation.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17 and 22 to 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/046309 (interpreted by the English language equivalent Okawa et al. (US 2015/0252220)), as evidenced by JP 2013/523070 (interpreted by the English language equivalent Amako et al. (US 2014/0191161)).
	Okawa et al. teach curable silicone composition that is used as a semiconductor sealing material.  See for instance the abstract.  The organopolysiloxane component (A) corresponds to the claimed polysiloxane containing matrix.  See paragraph 24 and on.  The metal oxide microparticles component (B) correspond to the claimed particles.  See paragraph 58 and on.  The organic silicon component (C) corresponds to the claimed dispersing agent.  See paragraph 67 and on.  Note that the metal oxide is first dispersed in the component (C).  See paragraphs 118 and on.  The organopolysiloxane having 
	Of particular importance see the Synthesis Example starting in paragraph 163.  This produces a siloxane having a refractive index of 1.5360 and is used to form barium titanate dispersion.  Note that this siloxane has groups which are crosslinkable thermally or by exposure to light and the particles are first dispersed with this siloxane.  
	Table 1 shows this dispersion in admixture with a siloxane having the formula (ViPhMeSiO1/2)40(NpSiO3/2)60.  The Examine acknowledges the fact that this does not teach the refractive index of (ViPhMeSiO1/2)40(NpSiO3/2)60 but attention is directed to paragraph 26 which teaches that these siloxanes are the same as in Japanese Patent Application 2011-151312, which corresponds JP 2013-523070.  As shown by Amako et al. the siloxane (ViPhMeSiO1/2)40(NpSiO3/2)60 has a refractive index of 1.622 (paragraph 110).  Thus this siloxane has a higher refractive index than the siloxane used as the dispersing agent.  
	As for the surface tension, note that the presence of aryl groups, specifically the naphthyl groups, attached to the siloxane backbone will increase the surface tension such that this siloxane will also have a higher refractive index than the siloxane in paragraph 163 (having a refractive index of 1.5360).  
	In this manner each of the claimed components are present in the composition of Okawa et al., for instance that found in Table 1, such that claim 16 is anticipated.  
	For claim 17 note that the siloxane (ViPhMeSiO1/2)40(NpSiO3/2)60 is prepared from a silane having one hydrolyzable group and a vinyl group (bridgeable) and a silane hav-ing three hydrolyzable groups and a naphthyl group (aromatic).
	For claim 22, note that a silane can be a compound with an SiH bond such that the compounds disclosed in paragraph 132 and Table 1 meet this requirement.  
	For claims 23 and 23, note that the SiH compounds in Table 1 meet these requirement.
	For claim 25 again see Table 1.
	For claim 26 note that vinyl groups meet this requirement.

	For claim 28 note that Table 1 shows properties of the cured composition.
	For claims 29 and 30 note that these method steps are met by the working examples as noted above.
	For claims 18 and 19 please note the following.  
	
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/046309 (interpreted by the English language equivalent Okawa et al. (US 2015/0252220)), as evidenced by JP 2013/523070 (interpreted by the English language equivalent Amako et al. (US 2014/0191161)).
	For claim 18, the Examiner notes that the polysiloxane shown in Examples 1 to 3 contain naphthyl groups as the refractive index modulating aromatic groups.  Paragraph 31 and on teaches the preparation of this organopolysiloxane and teaches in paragraph 38 that a silane (IV) may be added.  As can be seen from paragraph 39 this includes diphenyldimethoxysilane and phenyltrimethoxysilanes.  As such one having ordinary skill in the art would have been motivated to include at least some of these silanes in the preparation of the polyorganosiloxane therein such that the presence of the first silane in claim 18 would have been obvious.  Since phenyl groups are known to adjust the refractive index in a manner comparable to naphthyl groups (see paragraph 3 of Okawa et al.) the skilled artisan would not have expected such a modification to result in a comparable or equivalent refractive index for the polyorganosiloxane of Okawa et al.  


7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
5/5/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	

	 	
6